ORDER
Intervenor Martin Marietta Materials has tiled a Petition for Writ of Certiorari to review order of N.C. Court of Appeals (29 December 2015) and a Petition for Writ of Certiorari to review order of Superior Court of Beaufort County (13 November 2015). Intervenor’s petitions are allowed for the limited purpose of striking the provision of the trial court’s order retaining jurisdiction for itself. Otherwise, the petitions are denied.
By Order of the Court in Conference, this 8th day of December, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 9th day of December, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk